Mr. JUSTICE WOODWARD delivered the opinion of the court: In separate proceedings defendant, Raymond Ruopp, was found guilty of two armed robberies, and was sentenced to one term of four to eight years imprisonment and one term of five to nine years imprisonment, the sentences to be served concurrently. The two cases have been consolidated for purposes of this appeal. The sole issue raised is whether the complaint for the search warrant for defendant’s apartment was constitutionally sufficient; specifically, defendant argues that the complaint failed to set forth facts leading to the conclusion that items used in the commission of the armed robberies, namely, a handgun resembling a military .45-caliber automatic, a light colored brown woman’s nylon stocking and a brown rough leather, waist length jacket with a light color sheep skin collar and light color wool around the pockets, were located in the defendant’s apartment, nor did the complaint set forth reasons to believe that defendant lived at 820 B Crescent, Apt. 7, Wheaton, Illinois, as stated in the complaint. The language of the affiant in the complaint upon which the search warrant was issued stated in pertinent part: “I, Larry Ryan, am a detective employed by the Glen Ellyn Police Department and have been so employed for 9 years. I have been assigned to investigate an armed robbery which occurred at the Holiday Inn located at 1250 Roosevelt Road, Glen Ellyn, Illinois on December 27, 1975 at approximately 4:15 A.M. The description given to the officers at the scene by the victim of this offense, Charles R. Busha who was the desk clerk at the Holiday Inn at that time is as follows: The offender entered the desk area wearing a light colored womens nylon over his head and a brown, rough leather waist length jacket with a light color sheepskin collar and light colored wool around the pockets and carrying a large square looking automatic hand gun resembling a military .45 caliber automatic. Mr. Busha indicated that this person was in his presence for approximately 5 minutes and that the lighting conditions were good and that, despite the nylon stocking, he was able to make out the offenders features and that he could identify the person if he saw him again. On January 26,1976, at 5:25 A.M., I had an occasion to speak to Raymond B. Cone who is the night desk auditor at the Holiday Inn in Itasca, Illinois. On January 9, 1976 at approximately 4:00 A.M. Mr. Cone was the victim of an armed robbery while employed at the Holiday Inn in Itasca. He described the offender to me as wearing a light colored women’s stocking over his head and a brown, rough leather waist length jacket with a light color sheepskin collar and light colored wool around the pockets and carrying a large square looking automatic hand gun resembling a military .45 caliber automatic. Mr. Cone further told me that the bartender working that evening, Mr. Mitchell Garcia, observed a 1973 white over blue Chevrolet Camaro pulling out of the parking lot at the Holiday Inn minutes after the offense occured. On January 26,1976 at 2:55 A.M., I had the occasion to speak to Mr. Busha and to show him a series of 10 photographs including one of Mr. Raymond Ruopp who lives at 820 B Cresent Apartment 7 in Wheaton, Illinois. Mr. Buska identified the photograph of Mr. Ruopp as the person who robbed him. I also had an occasion, at 5:25 A.M. today, to speak to Mr. Cone at the Holiday Inn in Itasca, Illinois. I showed Mr. Cone the same group of 10 photographs that I showed to Mr. Busha. Mr. Cone also identified Raymond Ruopp of 820 B Crescent Apartment 7 in Wheaton, Illinois as the person who robbed him on January 9,1976.1 had an occasion to check the type of auto owned by Mr. Ruopp. Mr. Ruopp owns a white over blue 1973 Chevrolet Camaro bearing Illinois 1975 registration FS 9388 and Vehicle Identification Number 1587H3N16481. Larry Ryan (s) Complainant” In People v. Hammers (1976), 35 Ill. App. 3d 498, 341 N.E.2d 471, defendant there was convicted of murder; one of his contentions on appeal was that the complaint for the search warrant for his residence was insufficient to establish probable cause that he had committed an offense and that there was a .38-caliber pistol at his home. The court stated: ° * The complaint was sufficient to show probable cause that defendant shot and killed the victim, and, if so, it was reasonable for the issuing judge to infer that the weapon used might be at defendant’s home nine days later.” (Emphasis added.) 35 Ill. App. 3d 498, 504, 341 N.E.2d 471, 475.  To support the issuance of a search warrant, the complaint must first relate facts which would cause a reasonable man to believe a crime had been committed, and secondly, facts must be set forth which would cause a reasonable man to believe the evidence was in the place to be searched. (People v. George (1971), 49 Ill. 2d 372, 274 N.E.2d 26.) Here, the facts recited in the complaint showed that two armed robberies had occurred within two weeks of each other, in which the items to be seized, namely, a handgun, a nylon stocking and a brown leather and wool jacket had been worn or carried by the robber, who had been identified by the victims as being the defendant; and that defendant owned the same model and color car as was observed leaving the scene of one of the armed robberies. Under the circumstances it was reasonable for the issuing judge to conclude defendant kept the clothing and the weapon he used to perpetrate the armed robberies at his place of residence as set forth in the complaint. Therefore, the judgments in both cases are affirmed. Affirmed. SEIDENFELD, P. J., and RECHENMACHER, J., concur.